Citation Nr: 0114230	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  93-05 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Esq.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from August 1983 to 
February 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia.  The veteran's claim is currently 
under the jurisdiction of the Regional Office (RO) in 
Cleveland, Ohio.

In a decision dated in February 2000, the Board found new and 
material evidence had been received to reopen a claim for 
service connection for a back disability, and denied service 
connection for a back disability on the merits de novo.  The 
veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2000, the VA submitted an Unopposed Motion For Remand and For 
A Stay Of Proceedings.  In an order dated in December 2000, 
the Court granted the motion, and vacated the part of the 
Board decision which had denied the service connection for a 
back disability.  A copy of the motion and the Court's Order 
have been incorporated into the veteran's claims folder. 

In a letter dated in March 2001, the VA advised the veteran's 
representative that any additional argument and evidence in 
support of this appeal must be forwarded to the Board within 
90 days of the date of that letter.  In a letter dated later 
in March 2001, the veteran's representative effectively 
waived the 90 day waiting period by advising the Board, in 
response, that he and the veteran had no additional evidence 
or argument to make.


REMAND

The February 2000 Board decision has been vacated in order 
that new legislation can be considered in deciding the 
veteran's claim for service connection for a back disability.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for a back 
disability since service, but not 
previously identified to the VA.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, not already of record.  If 
the RO is unable to obtain any identified 
records the RO must identify to the 
veteran which records were unobtainable, 
the RO must describe to the veteran the 
efforts which were made in the attempt to 
obtain those records, and the RO must 
describe any further action to be taken 
by VA with respect to the claim.  Copies 
of all correspondence to the veteran must 
be sent to the veteran's representative.

2.  The veteran must be scheduled for a 
VA orthopedic examination to determine 
the nature and etiology of current back 
disability.  The claims file should be 
provided to the examiner for review prior 
to the examination.  All indicated tests 
and studies should be performed.  The 
examiner should express an opinion 
concerning whether any back disability 
present is as likely as not a result of 
service or if pre-existing service, was 
chronically aggravated by active service.  
Reasons and bases for all opinions 
expressed should be provided.  

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with 
the above instructions, if it does not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

4.  The RO must notify the veteran and 
his representative of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate his claim.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the veteran and which 
portion, if any, by VA.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

6.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for service connection 
for a back disability.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, or if a timely 
notice of disagreement is received with 
respect to any other matter, the RO 
should issue a supplemental statement of 
the case for all issues in appellate 
status and inform the veteran of any 
issue with respect to which further 
action is required to perfect an appeal.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




